PER CURIAM.
In this direct appeal, Jack Price challenges his judgment and sentence for aggravated battery with a deadly weapon. We affirm.
Price argues that the trial court erred when it denied his motion for a judgment of acquittal because the State failed to produce any evidence as to what the alleged weapon was, or any evidence that the manner in which the instrument had been used made it likely to cause serious bodily harm. We hold that whether the instrument used to stab the victim was a knife, a screwdriver, or an ice pick is inconsequential where an eyewitness testified that Price used a sharp metallic object to stab the victim repeatedly in the victim’s hand and stomach causing the victim to bleed. See A.L.M. v. State, 853 So.2d 433 (Fla. 3d DCA 2003)(affirming an adjudication of delinquency for aggravated battery for intentionally striking the victim with a three-foot long broomstick where the juvenile hit the victim twice with the broomstick giving the victim various bumps and substantial bruising on his head and body). Accordingly, the learned trial judge’s denial of the motion for acquittal was eminently correct.
Affirmed.